Citation Nr: 1106973	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability claimed as 
joint pain in the legs, arms and shoulders, including as 
secondary to a low back disability, and/or an undiagnosed 
illness.

3.  Entitlement to service connection for a disability claimed as 
a neurological problem, including as secondary to a low back 
disability and/or an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA), Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in June 2007 in connection with the current claim; however, 
he subsequently withdrew his request for a hearing in a statement 
dated November 2009.  

In June 2007, the Board contacted the Veteran since it was 
unclear as to whether he wished to have a Board hearing.  Upon 
clarification of his request, he indicated that he did not desire 
this hearing in a statement dated in December 2010.

In August 2010, the Veteran indicated that he desired an 
increased rating for his service-connected posttraumatic stress 
disorder.  This issue has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the RO for appropriate action.

Service connection for a hearing loss disability was denied in an 
August 2002 rating decision.  The Veteran filed a timely Notice 
of Disagreement (NOD) with this decision, but did not perfect his 
appeal following the RO's issuance of a Statement of the Case 
(SOC) in May 2003.  In an August 2006 rating decision, the RO 
denied service connection for a hearing loss disability.  The 
Veteran did not submit an NOD, thus that issue is not currently 
on appeal.

The issues of entitlement to service connection for a disability 
claimed as joint pain in the legs, arms and shoulder, including 
as secondary to a low back disability, and/or an undiagnosed 
illness; and entitlement to neurologic problem also claimed as 
secondary to a low back disability, and/or an undiagnosed illness 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated in service for acute lumbosacral 
strain; a chronic back disorder was not noted at discharge.

2.  The Veteran sustained injuries to his back during the course 
of civilian employment after discharge from service.  

3.  The Veteran's report of continuity of low back symptoms 
following an injury in service is not credible.

4.  The competent and probative medical evidence does not support 
an etiological link between a current low back disability and 
military service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held 
that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice, in correspondence sent to the 
Veteran in October 2005.  This letter notified the Veteran of the 
evidence needed to substantiate his claim, of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  In a March 
2006 letter, the Veteran was provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the claimed disabilities under consideration, pursuant 
to the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
records, VA and private medical treatment records, and records 
associated with the Veteran's Social Security Administration 
(SSA) disability file.  The Veteran was also afforded a VA 
examination in connection with his claim.  The Veteran has not 
identified any additional evidence that is outstanding, and the 
Board is not aware of the same.  Accordingly, the Board finds 
that VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Service Connection 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Chronic diseases, such as arthritis, manifested to a degree of 10 
percent or more within one year from the date of separation from 
service are considered to have been incurred in or aggravated by 
service, even if there is no evidence of the disease occurring 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  In this case, however, the evidence does not show that 
the Veteran has arthritis that was present to any degree within 
one year of separation from service.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
Id.  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of 
in- service incurrence is sufficient in some circumstances for 
purposes of establishing service connection).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant. Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value. When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service treatment records show the Veteran complained of upper 
back pain without radiation, in April 1990, a day after a 
basketball game.  He was diagnosed with mild strain.  A note 
dated in October 1991 shows he complained of low back pain 
without radiation, following a basketball game.  The diagnosis 
was acute lumbar strain.  A follow-up note dated several days 
later shows the Veteran reported minimal low back pain; the 
clinical assessment was that it was 'resolving.'  No other 
treatment is noted.  The December 1991 discharge physical 
examination showed a normal spine.  On the concurrent Report of 
Medical History, the Veteran denied any recurrent back pain.

Post-service private treatment records reflect that the Veteran 
sustained an injury to his back while at work in September 1994.  
Notes from one physician (Dr. P.) indicate that the Veteran was 
attempting to lift a hydraulic cylinder from a sleeve when it 
became stuck; he was extending a lot of effort and developed low 
back pain.  A September 1994 hospital record shows the Veteran 
was seen for low back pain that had continued two weeks after the 
injury.  He was diagnosed with lumbosacral strain.  An MRI 
performed in October 1994 showed central disc herniation.  
Additional treatment records from private clinicians reflect that 
the Veteran was initially treated with a course of epidural 
steroid injections and physical therapy.  A CT scan of the lumbar 
spine in January 1995 showed a large herniated disc at L5-S1.  
That same month, the Veteran underwent a modified 
microdiscectomy, L5-S1 right for a preoperative diagnosis of 
herniated disc L5-S1.  The Veteran reported that his pain began 
after a work-related event in September 1994.  He continued to 
have mechanical back pain following that surgery, with some 
improvement of bilateral radicular pain in the lower extremities.  
The Veteran filed a workman's compensation claim as a result of 
this injury.  SSA records show that the Veteran filed two 
applications for SSA disability benefits due to his back 
disability, which were denied in administrative decisions issued 
in December 1995 and March 1996.  

In a January 1997 evaluation by Dr. B., the Veteran reported that 
he was in a state of good health until September 1994 when he 
developed sudden low back pain as a result of the injury.

Additional private medical records, including those records 
associated with another SSA application show that the Veteran 
eventually obtained employment as a highway maintenance 
technician with the State of Alabama.  These records associated 
with the SSA disability file show that while employed in this 
position, the Veteran sustained another back injury in November 
1998.  The records show that he was attempting to lift a 50 pound 
sign stand into a truck and immediately developed sharp pain in 
his back going down into his buttocks and numbness in his legs.  
An MRI of the lumbar spine in December 1998 was initially 
interpreted to reveal evidence of bulging of the disc at the L5-
S1 level with no evidence of disc herniation; however, a 
neurosurgeon later determined the Veteran had nerve-root 
compression bilaterally, primarily on the right at L5-S1 and 
interpreted the MRI as showing marked disc degeneration at L5-S1 
with posterior disc protrusion.

The Veteran filed another application for SSA disability benefits 
after this injury.  Information in the file reveals that at an 
SSA hearing the Veteran testified that he had initially injured 
his back in September 1994 for which he underwent surgery in 
January 1995.  After a period of retraining, he went to work 
again in late 1998 as a highway maintenance technician.  He 
testified that while there he reinjured his back in November 1998 
and that his life changed afterwards, in that he had daily pain 
and numbness in his lower back and right leg.  In December 2000, 
the Veteran received a fully favorably decision from SSA for 
disability benefits for low back syndrome.  The disability onset 
date was determined to be in November 1998.  

At a VA examination conducted in January 2001 for purposes of 
establishing eligibility to VA Pension benefits, the Veteran 
reported that he had no specific injury to his back during 
service and no X-rays were made.  He stated that his back began 
hurting in 1993 or 1994, and in 1995 he was told he had a 
ruptured disk at L5-S1 which was surgically treated.  He also 
said that his back was better after surgery, but then went out on 
him again in 1998.

In a November 2005 statement, the Veteran reported that his back 
pain began in service.  He stated that the pain was helped by the 
treatment provided in service, but it returned thereafter and it 
has been an ongoing problem thereafter, off and on.

In the Veteran's October 2006 Notice of Disagreement, he argued 
that his current back disability was related to his injury in 
service.  He contended that he was not given a proper evaluation 
upon discharge from service and thus his disc herniation at L5-S1 
was not detected.  He reported that his physicians told him that 
his acute lumbosacral strain could not have fully healed prior to 
discharge.  He also stated that he continued to have back 
problems after discharge depending on whether his activities were 
strenuous or not.  He alleged that the on the job injuries in 
1994 and 1998 were due to an ongoing back condition he had over 
the previous years.

In written statements dated in September 2005 and September 2006, 
a private physician (Dr. C.) noted that the Veteran was diagnosed 
with acute lumbar strain in August 1991 for an injury sustained 
while on active duty.  Dr. C. wrote that per the history provided 
by the Veteran, no X-rays were conducted in service.  His pain 
progressively worsened and when he retired to the states, an MRI 
of the lumbar spine showed a disc herniation.  He subsequently 
underwent a lumbar laminectomy, which failed to alleviate his 
symptoms.  Dr. C. stated that it was his opinion that according 
to the timeline, the Veteran initially suffered a herniated disc 
while on active duty.  He stated further that his would have been 
in accordance with the pain level which only seemed to worsen.

In a similar statement dated in October 2006, another private 
physician (Dr. K.) indicated that upon careful review of all the 
medical records, the Veteran's present severe back disease and 
subsequent L-S surgery in 1995 was, in his opinion, related to 
his injury during active duty.  A rationale was not provided.

The Veteran underwent a VA examination in November 2009.  His 
claims file was reviewed.  The Veteran reported that he was 
treated for lumbar strain in service after sustaining an injury 
while playing basketball.  Following a review and discussion of 
information in the claims file and a clinical examination, the 
examiner provided a diagnosis of degenerative disc disease of the 
lumbar spine with history of microdisckectomy at L5-S1.  The 
examiner opined that there was no evidence to support a 
relationship between the Veteran's lumbar strain and his current 
condition.  The rationale provided was that there was 
documentation of a workman's compensation injury which preceded 
his surgery.  The examiner also stated that notes from the 
neurologist indicate the onset of pain was at the time of the 
workman compensation injury.  There is no evidence of a 
continuity of pain or symptoms after the Veteran's basketball 
injury during active duty.

In a January 2010 letter, private physician (Dr. B.) wrote that 
the Veteran was currently being treated for lumbar degeneration 
and has been experiencing chronic pain that had required surgery 
and medication.  Dr. B. noted that the Veteran was seen in August 
1991 for an acute lumbar strain and stated that it was his belief 
that this was the beginning of the Veteran's disc degeneration 
symptoms.

After a review of the cumulative evidence in the claims file, the 
Board finds that service connection for a low back disability is 
not warranted.  A current disability has been established.  A VA 
examiner has provided a current diagnosis of degenerative disc 
disease of the lumbar spine with history of microdiscectomy at 
L5-S1.  Private physicians have provided diagnoses of 
degenerative disc disease, herniated disc L5-S1, lumbar 
radiculopathy, and failed lumbar disc syndrome.  There is also 
evidence of a low back injury in service.  Thus, in order to 
warrant service connection, the evidence need only show that the 
Veteran's current back disorder is etiologically related to the 
acute injury in service or some other aspect of military service. 

The Board observes that a chronic lumbar spine condition was not 
noted in service.  Rather, the examining military physician in 
1991 determined that the Veteran's lumbar strain was an 'acute' 
condition which was resolving one week after the injury.  The 
service separation examination also indicates that the Veteran's 
spine was normal at discharge.  Although the Veteran reported 
recurrent back pain, a chronic back disability was not diagnosed.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  The 
Veteran contends that he had ongoing back problems after the in-
service injury before he reinjured himself at work in 1994.  
Although the Veteran is competent to testify as to his in- 
service experiences and post-discharge symptoms, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

To the extent that the Veteran advances that he had an ongoing 
history of recurrent low back pain since military service- to 
establish both continuity of symptomatology and a nexus between 
his chronic back disability and active duty- the Board finds that 
his current statements in this regard are not credible.  The 
private medical records show he denied prior back problems at the 
time of treatment for a work-related back injury in 1994; and the 
2001 VA examination report shows that he denied an in-service 
back injury and stated that his back began hurting in 1993 or 
1994.  The Board places greater probative weight on the 
statements made by the Veteran concurrent with his initial post-
service treatment for his back, versus his current statements 
addressing his medical history that were presented in the context 
of seeking VA compensation.  Accordingly, continuity of 
symptomalogy is not established.  See Id.  

The Board further finds that the probative medical evidence of 
record does not otherwise establish an etiological relationship 
between the Veteran's current back disorder and military service.  
While the cumulative medical treatment records reflect post- 
service treatment for low back pain and radicular symptoms, these 
records fail to demonstrate an etiological relationship between 
the currently manifested degenerative disc disease and the 
Veteran's active military service.  The Veteran has provided 
private medical opinions which attempt to link his current low 
back disability to his acute lumbosacral strain in service.  The 
Board, however, has accorded these opinions no probative weight 
because they lack any clinical rationale to corroborate the 
conclusions reached.  The lack of clinical findings supporting 
these opinions undermines their probative value.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The lack of any clinical 
rationale supporting these opinions is particularly troubling in 
a case such as this, where there is evidence of two serious back 
injuries sustained after separation from service.  

The VA examiner's opinion is competent and credible and is found 
to be the most probative evidence regarding the question of a 
nexus between the current back disability and military service 
because it was based upon a comprehensive review of the Veteran's 
recorded military and medical history, clinical examination, was 
supported with a detailed clinical rationale and is consistent 
with evidence of record.  See Black v. Brown, 5 Vet. App. 177, 
180 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

There is nothing else in the claims file, other than the 
Veteran's contentions, which would tend to establish that the 
current chronic low back disorder is related to an incident of 
service.  The Veteran as a layperson is competent to report that 
he has ongoing symptoms such as low back pain, however, he is not 
competent to provide an opinion on the complex medical question 
of whether his current degenerative disc disease is etiologically 
related to acute lumbar strain in service; particularly, whereas 
here there were intervening post-service injuries.  See Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus his opinions in this 
regard are insufficient to establish entitlement to service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

On the basis of the foregoing, the Board finds that the criteria 
for establishing service connection for a low back disorder have 
not been met.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

In an August 2006 rating decision, the RO denied service 
connection for a disability claimed as joint pain in the legs, 
arms and shoulders, including as secondary to a low back 
disability and/or an undiagnosed illness.  The RO also denied 
service connection for a disability claimed as a neurologic 
problem to include as secondary to a low back disability and/or 
an undiagnosed illness.  The Veteran expressed disagreement with 
both issues in a timely NOD received by VA in October 2006.  The 
RO has not yet issued an SOC on these issues.  The failure to 
issue an SOC is a procedural defect requiring remand.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC on the 
issue of entitlement to service connection 
for a disability claimed as joint pain in the 
legs, arms and shoulders, including as 
secondary to a low back disability, and/or an 
undiagnosed illness.  Advise the Veteran that 
a substantive appeal must be filed in order 
to perfect an appeal on this issue.

2.  Provide the Veteran with an SOC on the 
issue of entitlement to service connection 
for a disability claimed as a neurological 
problem, including as a result of a low back 
disorder or an undiagnosed illness.  Advise 
the Veteran that a substantive appeal must be 
filed in order to perfect an appeal on this 
issue.

3.  After undertaking any other development 
deemed warranted and ensuring that the 
aforementioned development has been 
completed, the claim should be readjudicated.  
If the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with an SSOC and an 
opportunity to respond.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


